Order and judgment (one paper), Supreme Court, New York County (Alice Schlesinger, J.), entered April 18, 2003, which granted petitioner’s application to confirm an arbitration award, denied respondent’s cross motion to vacate the award in part, *158and awarded petitioner the total sum of $137,692.88, unanimously affirmed, with costs.
Respondent has failed to demonstrate exceptional circumstances warranting vacatur of the arbitrator’s award. The arbitrator did not exceed her authority in rendering this award, particularly in view of the provision in the agreement that a distributor whose route was terminated for cause was nonetheless entitled to compensation for the value of that route. Under the circumstances, we are unable to conclude that the arbitrator “gave a completely irrational construction to the provisions in dispute and, in effect, made a new contract for the parties” (see Matter of National Cash Register Co. [Wilson], 8 NY2d 377, 383 [I960]). Nor is there anything in this award or the agreement from which to conclude that enforcement of the award would violate public policy (Matter of Etkin & Co. [Play It Again Apparel], 235 AD2d 264 [1997]).
We have considered respondent’s remaining contentions and find them unavailing. Concur—Nardelli, J.P., Mazzarelli, Andrias and Williams, JJ.